                                                                             JS-6


1

2                         UNITED STATES DISTRICT COURT
3
                        CENTRAL DISTRICT OF CALIFORNIA
4
     BRYANT STOREY,                             ) Case No.
5
     Plaintiff,                                 )
6
                                                ) 2:18-CV-01301-MWF-GJS
7
     v.                                         )
8    LA BOUCHERIE ON 71, et al.,                ) ORDER [19]
                                                )
9                                               )
10        Defendant                             )
                                                )
11
                                                )
12                                              )
13

14
              IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties

15   the entire case is dismissed with prejudice. Each party shall bear their own costs
16
     and expenses.
17

18                                               Dated: May 9, 2019
19

20

21

22

23
                                                  ________________________________
                                                    _____________________________
                                                    __
24
                                                  HHonorable           W.. F
                                                    onorablee Michaell W   Fitzgerald
                                                                             itzgerrald
25                                                UUnited
                                                     i dS States Di
                                                                 District
                                                                      i JJudge
                                                                            d
26

27

28




                                        Order to Dismiss - 1
